Title: Kimber & Conrad to Thomas Jefferson, 7 June 1809
From: Kimber & Conrad
To: Jefferson, Thomas


          Esteemed
Friend 
Philadel.
6 mo 7th 1809
          
We are engaged in the Publication of a work of the first Character and
importance, which has recently appeared in
London, edited by
John
Pinkerton, Author of Modern
Geography &c.
The
prospectus, which developes the Plan the
Author has pursued, we have directed to be handed to thee with this note, by
John Hellings who is engaged in obtaining
subscribers; and as the undertaking is a very arduous one and far more
extensive than any thing of the kind, hitherto undertaken in the
United States, we take the Liberty of requesting
thee, if thou should approve the work, to favor us with thy
subscription—
          
            Kimber &
              Conrad
        